      Case 2:19-cv-00262 Document 350 Filed on 08/16/21 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 16, 2021
                        UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

MATTHEW ROPPOLO, et al,                    §
                                           §
         Plaintiffs,                       §
VS.                                        § CIVIL ACTION NO. 2:19-CV-262
                                           §
LANNETTE LINTHICUM, et al,                 §
                                           §
         Defendants.                       §

                                       ORDER

       Before the Court is Class Member Loyd Landon Sorrow’s “Motion to Terminate

Relief, and Judgment as a Matter of Law, or in Alternative a New Trial” (D.E. 343).

Sorrow seeks an order that would vacate the judgment so that the class members could

seek monetary damages in this case. The Court has determined that the settlement and

agreed judgment granting injunctive relief and preserving class members’ right to bring

their own damages actions in separate lawsuits was appropriate. The motion (D.E. 343)

is DENIED.

       ORDERED this 16th day of August, 2021.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




1/1
